DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 11 is objected to because of the following informalities: Line 2, the words “both of” should be deleted  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 4, 5, 7, 10-14, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kimura JP 2016-005983 A (hereinafter “Kimura”) in view of Kotani JP 2011-230886 A (hereinafter “Kotani”).
Regarding claim 1, Kimura teaches a sheet discharge apparatus comprising: 
a discharge unit (36) configured to nip a sheet at a nipping portion (on of 36) and discharge the sheet in a sheet discharge direction; 
a sheet support unit (7) configured to support the sheet discharged from the discharge unit; 
a rotation member (8) having a first abutting portion (upstream surface of 8A) positioned above the sheet support unit, wherein the rotation member is configured to rotate when the first abutting portion is pressed by the sheet; 
a detection unit (87) configured to detect a position of the rotation member; 
a pressing member (71 or 171, refer to FIG. 1, 171 located in a center of a sheet width direction in FIG. 28) having a second abutting portion (upstream surface of 71 or 171 that makes contact with sheet) configured to abut against the sheet at a position downstream from a position at which the discharge unit nips the sheet and upstream from the first abutting portion in the sheet discharge direction; and 
wherein the pressing member is provided rotatably independent of the rotation member and is configured to press the sheet discharged from the discharge unit downward, regardless of a position of the rotation member. 
Kimura teaches the claimed invention except for
a curving member configured to curve the sheet discharged by the discharge unit as viewed from a downstream side in the sheet discharge direction, wherein the curving member curves the sheet by pressing a part of the sheet being nipped by the nipping portion of the discharge unit downward such that the part of the sheet pressed by the curving member is positioned below the nipping portion, 
wherein both of the second abutting portion and the curving member are provided at a center of the discharge unit in a sheet widthwise direction that is perpendicular to the sheet discharge direction.
Kotani teaches a curving member (43), located upstream of a pressing member (45).  The curving member is configured to curve the sheet discharged by a discharge unit (61) as viewed from a downstream side in the sheet discharge direction, wherein the curving member curves the sheet by pressing a part of the sheet being nipped by the nipping portion of the discharge unit downward such that the part of the sheet pressed by the curving member is positioned below the nipping portion.  Also, wherein both of a second abutting portion (of the pressing member 45) and the curving member (43) are provided at a center of the discharge unit in a sheet widthwise direction that is perpendicular to the sheet discharge direction (shown in FIGS. 4 and 8, refer to centerline 77 in FIG. 3 as 43 and 45 are aligned with the centerline in the sheet width direction).  The curving member functions to guide and suppress any curling of the sheet in conjunction with the pressing member.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kimura’s apparatus with a curving member as taught by Kotani in order to guide and suppress any curling of the sheet in conjunction with the pressing member.
Regarding claim 2, Kimura teaches wherein the sheet discharge direction is inclined upward (refer to FIG. 1, showing sheet is discharged in an inclined direction) with an increasing distance from the discharge unit in a horizontal direction as viewed in the sheet widthwise direction.
Regarding claim 4, Kimura teaches wherein the detection unit includes a sensor (87) configured to detect that the rotation member has rotated a predetermined angle from a position where the rotation member is not in contact with the sheet, regardless of a position of the pressing member.
Regarding claim 5, Kimura teaches wherein the discharge unit includes a first roller (top roller of 36) configured to come into contact with an upper surface of the sheet and a second roller (bottom roller of 36) configured to come into contact with a lower surface of the sheet, wherein a rotation center of the pressing member (refer to pivot of 71 or 171) is higher than a rotation center of the second roller, and wherein, when the pressing member is not in contact with the sheet, the second abutting portion extends lower than the rotation center of the second roller.
Regarding claim 7, Kimura teaches wherein, when the pressing member is not in contact with the sheet, the second abutting portion extends lower than a lower end of the second roller.
Regarding claim 10, Kimura teaches wherein, when both of the rotation member and the pressing member are not in contact with the sheet, the second abutting portion is positioned lower (capable by contact with a user’s hand against the rotation member) than the first abutting portion.
Regarding claim 11, Kimura teaches wherein the first abutting portion is provided at the center of the discharge unit in the sheet widthwise direction.
Regarding claim 12, Kimura teaches wherein the rotation member is rotated by being pressed by the sheet supported by the sheet support unit.
Regarding claim 13, refer to rejection of claim 1 as a guide.  Kimura further teaches an image forming apparatus comprising an image forming section (refer to FIG. 1).
Regarding claim 14,  the combination of references would provide wherein the pressing member (71 of Kimura) abuts on the sheet curved by the curving member (43 of Kotani), and wherein the pressing member is arranged so that the pressing member presses the sheet after the sheet passes the curving member.
Regarding claim 19, Kimura teaches wherein, in a state in which neither the rotation member nor the pressing member is in contact with the sheet, a distance between a stacking surface (horizontal surface of discharge tray 7) of the sheet support unit on which sheets are stackable and the rotation member (8) is shorter than a distance between the stacking surface of the sheet support unit and the pressing member (71 or 171).
Regarding claim 20, the combination of references would teach wherein the discharge unit comprises another nipping portion (another of 36 of Kimura) arranged at a position different from the nipping portion in the sheet widthwise direction, and the curving member (43 of Kotani) and the second abutting portion (71 or 171) of the pressing member are arranged between the nipping portion and the another nipping portion in the sheet widthwise direction.
Allowable Subject Matter
Claims 6, 8, and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claims 1 and 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS A GONZALEZ whose telephone number is (571)270-3094. The examiner can normally be reached 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on 571-272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUIS A GONZALEZ/Primary Examiner, Art Unit 3653